DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 9-11, 16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 6, 9-11, 16, and 19-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 11, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method (100) of providing a treatment program in a situation in which a first bed partner (48) who sleeps with a second bed partner (52), comprising:
determining (120) that the first bed partner has a sleep disorder;
determining (130) that the second bed partner has a problem with sleep
that is attributable to the sleep disorder of the first bed partner; and
at least one of recommending and providing a treatment program (140) to
at least one of the first bed partner and second bed partner,
wherein the determining that the first bed partner has a sleep disorder comprises assessing at least one first state of sleep of the first bed partner, and wherein the determining that the second bed partner has a sleep disorder that is attributable to the sleep disorder of the first bed partner comprises assessing at least one second state of sleep of the second bed partner;
wherein the assessing of the at least one first state of sleep comprises assessing at least one of an activity, a heart rate, and a respiratory rate of the first bed partner, and wherein the assessing of the at least one second state of sleep comprises assessing at least one of an activity, a heart rate, a respiratory rate;

wherein the determining that the second bed partner has a sleep disorder that is attributable to the sleep disorder of the first bed partner further comprises identifying a correlation between the at least one first state of sleep and the at least one second state of sleep:
wherein the assessing of the at least one first state of sleep further comprises identifying at least one first sleep event of the first sleep partner, and wherein the assessing of the at least one second state of sleep further comprises identifying at least one second sleep event of the second sleep partner;
wherein the identifying of the correlation comprises determining a sleep dependency score that is representative of an extent to which the at least one first state of sleep and the at least one second state of sleep are correlated;
and further comprising:
	providing a first questionnaire…partner;
	receiving from the first bed partner…first answers […];
	providing a second questionnaire…partner;
	receiving from the second bed partner…second answers […]

determining a first weighted sleep dependency score for the first bed partner by applying a first sleep quality score for the first bed partner to the sleep dependency score;
determining the first sleep quality score based at least in part upon at least one of a total sleep time, a sleep efficiency, a total number of arousals, a total time in deep sleep, and a total time in Rapid Eye Movement (REM) sleep of the first bed partner;
determining a second weighted sleep dependency score for the second bed partner by applying a second sleep quality score for the second bed partner to the sleep dependency score; and
determining the second sleep quality score based at least in part upon at least one of a total sleep time, a sleep efficiency, a total number of arousals, a total time in deep sleep, and a total time in Rapid Eye Movement (REM) sleep of the second bed partner.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., employing a GUI, employing natural language processing, a processor, input apparatus, output apparatus, and/or storage, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., employing a GUI, employing natural language processing, a processor, input apparatus, output apparatus, and/or storage, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification and see, e.g., p46 in regard to specifically employing a GUI and/or natural language processing.

Response to Arguments
	Applicant argues on page 2 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    487
    690
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Ellipses (“…”) are commonly used in writing to increase readability of a quotation by indicating the omission of words that do not necessarily have bearing on the meaning of a passage.  See, e.g., https://turnerproofreading.com/ellipsis-chicago-vs-ap-style/ in this regard.  And ellipses were, thereby, used in the rejection to indicate the omission of claimed limitations that were considered as part of the rejection but did not change the nature of the rejection to the extent that they only further claimed the abstract idea.  Brackets with ellipses (“[…]”) are commonly used in writing to indicate editorial omission of words in a quotation.  See, e.g., Ellipses and Brackets - History and American Studies (umw.edu).  The limitations that were not cited as part of the abstract idea were, thereby, indicated by brackets with ellipses and then were considered, instead, in the part of the rejection addressing elements claimed in addition to the abstract idea.  All claimed limitations were considered as part of the 101 rejection.
	Applicant argues on pages 3-4 of its Remarks that the CAFC did not hold in Electric Power Group that claims directed to collecting data, analyzing that data and providing outputs based on that analysis were abstract as a mental process for purposes of the two-part Mayo test.  Applicant argument is not persuasive.  See e.g., The CAFC citing its earlier opinion in Electric Power Group

    PNG
    media_image2.png
    329
    498
    media_image2.png
    Greyscale

University of Florida Research, slip. op., page 8.

	Applicant further argues in the remainder of its Remarks that there is allegedly a patentable distinction between the “ongoing reception of measured data” and the manner of collection claimed by the Applicant, for purposes of the two-part Mayo test.  As the Applicant never states what exactly is the alleged difference between these two methods of receiving data there is no way to respond to Applicant’s argument.  Furthermore, Applicant claims receiving various data and it is unclear why the temporal nature of when that data is received would change the analysis for purposes of the 101 rejection as it has no bearing on whether or not Applicant’s claims the technological improvement necessary to claim patent eligible subject matter under the Mayo test.  See, e.g., the CAFC’s opinion in Ultramercial in regard to what constitutes a technological improvement.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715